Citation Nr: 1004088	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-11 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Wilmington, Delaware


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a master's degree.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In a March 2008 decision, the Board denied the Veteran's 
claim for additional vocational rehabilitation training for 
the pursuit of a master's degree.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2009 Order, the Court granted a joint 
motion for remand to vacate and remand the matter for 
compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
neuropathy of the median and ulnar nerves of the right arm 
due to a gunshot wound rated as 50 percent disabling, 
residuals of a gunshot wound of the right arm, muscle group 
V, rated as 30 percent disabling, and Horner's syndrome of 
the right eye rated as 10 percent disabling.

2.  Through participation in the vocational rehabilitation 
program, the Veteran received a Bachelor of Business 
Administration with a major in Computer and Information 
Science in August 1983.

3.  Thereafter, the Veteran worked for over 20 years in 
software engineering, database design, and program 
management.  His last job was as a senior software engineer.  
He was laid off in 2002 due to company downsizing and has not 
worked since.

4.  The Veteran overcame an employment handicap and was 
rehabilitated to the point of employability.

5.  The skills which the Veteran developed during his 
education are still adequate to secure and maintain 
employment in his chosen field.

6.  The Veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he previously was rehabilitated.

7.  The occupation for which the Veteran previously was found 
rehabilitated under Chapter 31 is not unsuitable on the basis 
of his specific employment handicap and capabilities.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation 
services under Chapter 31, Title 38 of the United States 
Code, for the pursuit of a master's degree have not been met.  
38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 
21.35(e), 21.51, 21.94, 21.190, 21.283, 21.284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

Analysis

As noted in the Introduction, this case is currently at the 
Board pursuant to a July 2009 Court Order granting a joint 
motion and remanding the matter to the Board.  The Board is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In this 
appeal, the Veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of a master's degree, notwithstanding his prior 
receipt of Chapter 31 benefits, which enabled him to obtain a 
Bachelor of Business Administration degree in 1983.  The RO 
has denied the claim because the Veteran's service-connected 
disabilities have not worsened to the point that he is unable 
to perform the duties of the occupation for which he 
previously was found rehabilitated; and because the 
occupation for which he previously was found rehabilitated 
has not been found to be unsuitable due to the Veteran's 
employment handicap and capabilities.  The Board agrees.

In pertinent part, the goal of a vocational rehabilitation 
program pursuant to Chapter 31 is to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. § 21.70 (2009).  
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2) (2009).

The Veteran was previously determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits.  
At the time of his application for benefits, he had three 
compensable service-connected disabilities: neuropathy of the 
right arm due to a gunshot wound, rated as 30 percent; injury 
to muscle group V due to a gunshot wound of the right arm, 
rated as 10 percent; and Horner's syndrome of the right eye, 
rated as 10 percent.  Accordingly, he was found to have a 
serious employment handicap; and was found by VA to be in 
need of rehabilitation because of that handicap.  See 38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2009).

The record reflects that the Veteran received a Bachelor of 
Business Administration with a major in Computer and 
Information Science from Temple University in August 1983, 
under Chapter 31 benefits.  Thereafter, he worked for over 20 
years in software engineering, database design and 
administration, and program management.  His last job was as 
a senior software engineer.  He was laid off in 2002 due to 
company downsizing and has not worked since.

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a) (2009).  A veteran's case 
shall be assigned to "rehabilitated" status from employment 
services status when his case meets the criteria for 
rehabilitation contained in 38 C.F.R. § 21.283 (2009).

For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides 
that a veteran shall be declared rehabilitated when he or she 
has overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section.  The term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(b).  38 C.F.R. § 21.283(c) provides 
for cases where rehabilitation to the point of employability 
has been achieved.

The veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she: 
(1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed 
in an occupation unrelated to the occupational objective of 
the veteran's rehabilitation plan for at least 60 continuous 
days if the veteran concurs in the change and such 
employment: (i) Follows intensive, yet unsuccessful, efforts 
to secure employment for the veteran in the occupation 
objective of a rehabilitation plan for a closely related 
occupation contained in the veteran's rehabilitation plan; 
(ii) Is consistent with the veteran's aptitudes, interests, 
and abilities; and (iii) Utilizes some of the academic, 
technical or professional knowledge and skills obtained under 
the rehabilitation plan; or (3) Pursues additional education 
or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) The additional education or 
training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, although the claims file does not contain a 
notation from a vocational rehabilitation counselor 
specifically stating such, the totality of the evidence of 
record clearly shows that the Veteran met the criteria for 
rehabilitated status.  The record shows that in 1979 the 
Veteran began taking classes at Temple University and that in 
1983 he received a Bachelor of Business Administration with a 
major in Computer and Information Science.  The record 
further shows that in November 1981, while still taking 
classes at Temple University, the Veteran got a job as a 
programmer at General Electric.  This began a lengthy career, 
over 20 years, in software engineering, database design and 
administration, and program management.  The Board points out 
that from all indications the Veteran's career was a success 
and he was considered a valued employee.  In December 1985 he 
became a program analyst, earning $31,000 per year.  In a 
June 1986 Letter of Commendation, the Veteran's employer 
specifically recognized him for his efforts on a work 
project.  The record indicates that while his programming 
responsibility centered on business he was now more in the 
scientific end.  The Veteran's career continued until he was 
laid off in 2002 due to work force reduction initiatives at 
ITT Research Institute.  His position at that time was senior 
software engineer and he was earning $90,000 per year.  This 
evidence shows, without a doubt, that the Veteran overcame 
his employment handicap to the maximum extent feasible, as 
the goal of his rehabilitation program was substantially 
achieved.  38 C.F.R. §§ 21.196, 21.283.  Thus, he was 
rehabilitated in compliance with 38 C.F.R. § 21.283.

Given the above finding that the Veteran was rehabilitated, 
in order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show that: (1) the 
veteran has a compensable service-connected disability; and 
either (2) current facts, including any relevant medical 
findings, establish that his service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
preclude him from performing the duties of the occupation for 
which he previously was found rehabilitated; or (3) the 
occupation for which he previously was found rehabilitated 
under Chapter 31 is found to be unsuitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284 (2009).

As noted above, the Veteran has three compensable service-
connected disabilities.  Effective February 14, 2003, ratings 
for two of those disabilities increased.  Service connection 
is now in effect for neuropathy of the right arm, rated as 50 
percent; a muscle injury of the right arm, rated as 30 
percent; and Horner's syndrome of the right eye, rated as 10 
percent.  A total disability rating based on individual 
unemployability (TDIU) has also been in effect since February 
14, 2003.

The Board notes that the Veteran's underlying reasoning for 
his claim is that, despite his good-faith efforts to obtain 
suitable employment in his chosen field, he has been unable 
to do so.  He feels that his problem in finding employment is 
because he does not have the latest computer skills.  
Advanced training, he contends, is needed to ensure a 
competitive advantage over other job applicants.  
Specifically, he wishes to obtain a master's degree in 
information systems or project management.  He feels that 
hands-on computer work is difficult for him, primarily due to 
his eye disability.  He indicates that his disabilities would 
not interfere with his employment if he were an instructor or 
project manager where he would lead teams for developing 
software systems and perform supervisory work.

On VA ophthalmic examination in May 2003, the Veteran 
reported a history of swelling, irritation, and tearing in 
the right eye with droopiness of the right upper lid.  He 
stated that the symptoms had become progressively worse over 
the last six or seven years, worse in the morning upon 
awakening and with fatigue or use of the eyes for close work.  
Examination revealed refraction of the right eye +0. 05, 
+0.75 at axis 90 with best corrected vision of 20/25 (20/20 
on left), without correction 20/50 (20/60 on left).  
Extraocular motility was normal with full versions present.  
The cornea and lens were normal.  The anterior chamber was 
deep and clear.  The pupils were unequal measuring 2.5 mm on 
the right and 4.5 mm on the left.  The pupils reacted +4 to 
light.  Applanation tension was 15 mmHg in the right eye (16 
mmHg in the left).  After dilatation, there was a normal 
optic nerve head, maculae, major vessels, and periphery.  The 
visual fields were 80 degrees vertical (100 degrees on left) 
and 140 degrees horizontal (140 degrees on left).  The 
diagnoses were Horner's syndrome of the right eye, visual 
field abnormality right eye, hyperopia, astigmatism, and 
presbyopia.

On VA orthopedic examination in May 2003, the Veteran 
reported pain, weakness, and numbness in his right arm and 
hand.  He reported that his symptoms flared-up a few times a 
year.  He indicated that it affects his work with computers 
and that he can only write for short intervals.  He took 
ibuprofen.  Examination revealed that the Veteran was right-
handed.  Gunshot exit wound was noted in the bicep with 
normal muscle strength.  Range of motion of the right 
shoulder and elbow was normal.  Neurologic examination showed 
sensory and motor involvement was normal.  Motor strength was 
normal in the upper extremities.  The examiner concluded that 
there was no change in the diagnoses of the service-connected 
disabilities.  The examiner noted that the Veteran's usual 
occupation was an engineer and that daily activities are 
affected, particularly computer work.  The examiner stated 
that working with a mouse would be difficult.

On VA ophthalmic examination in March 2004, the Veteran 
reported a history of pain, swelling, irritation and tearing 
from the right eye with droopiness of the right upper lid.  
He indicated that the symptoms had become progressively worse 
over the past 7 to 8 years, and were increasingly noticeable 
and more frequent with fatigue.  Examination revealed 
refraction of the right eye +0.25, +0.75 at axis 90 with best 
corrected vision of 20/25 (20/20 on left), without correction 
20/40 (20/50 on left).  Extraocular motility was normal with 
full versions present.  The cornea was normal and the lens 
was clear.  The anterior chamber was deep and the vitreous 
unremarkable.  The pupils were unequal measuring 2.5 mm on 
the right and 5 mm on the left.  The right pupil reacted +3 
to light (+4 on left).  Applanation tension was 16 mmHg in 
both eyes.  After dilatation, there was a normal optic nerve 
head, maculae, major vessels, and periphery.  The visual 
fields were 95 degrees vertical (100 degrees on left) and 135 
degrees horizontal (145 degrees on left).  The diagnoses were 
Horner's syndrome of the right eye, visual field abnormality 
right eye, hyperopia, astigmatism, and presbyopia.

On VA orthopedic examination in March 2004, the Veteran 
reported pain and weakness in his right arm.  He took aspirin 
for the pain.  He also reported that he had tingling and 
numbness in the arm which affected his ability to write and 
hold objects.  He reported that his symptoms flared-up off 
and on, but denied taking any medications or receiving any 
treatment.  He also indicated that he had not lost any time 
from work due to the disabilities.  Gunshot entry and exit 
wounds were noted in the bicep with a loss of muscle 
substance and impairment of muscle tone.  The Veteran did 
have lower endurance.  He could move the joint independently 
but with limitation by pain, easy fatigability and weakness.  
The right elbow showed an active effusion.  Range of motion 
of the right shoulder and elbow was normal.  Neurologic 
examination showed sensory and motor involvement was 
decreased to light touch of the right hand.  Motor strength 
was decreased in the right upper extremity, 4/5.  Right hand 
grip was also decreased, 2/5.  The examiner concluded that 
there was no change in the diagnoses of the service-connected 
disabilities.

A March 2004 counseling record reflects that the Veteran 
indicated that his service-connected disabilities are 
worsening.  He stated that his right eye droops more than 
usual and is more irritable than before, and that his right 
wrist is painful with more limited mobility than before.  He 
indicated that his disabilities impair his ability to 
function in a work setting, but stated that it is not obvious 
because he compensates by using his other hand.  He also 
indicated that he could obtain gainful employment at this 
time.  He explained that he has both professional and 
technical skills which would enable him to obtain gainful 
employment.  He noted that he needs to enhance and update his 
skills with current technology by obtaining additional 
education.  He added that he could teach but would still need 
an advanced degree.  He explained that this would make him 
more marketable.

In April 2004, the Veteran was referred for a Computer 
Aptitude Assessment to determine the feasibility of his 
proposed education and vocational objectives.  It was noted 
that the Veteran's main complaint was his vision impairment 
as he utilized a computer screen between 70 to 90 percent of 
the day when working.  Following aptitude and skills testing, 
the evaluator concluded that the Veteran had the experience 
and work history to be deemed employable and that his 
inability to obtain gainful employment with his existing 
skills was a reflection of the limited and competitive job 
market in his IT specialty.  The evaluator suggested 
obtaining a medical opinion regarding the Veteran's ability 
to view a computer monitor for a significant part of the day 
and indicated that he would not be able to support retraining 
if the medical opinion did not support the Veteran's claim.

In May 2004, a VA contract counselor used the Career 
Occupational Preference System to ascertain information about 
the Veteran's strengths and weaknesses to help in career 
planning.  It was noted that the Veteran had numerous 
transferable skills including over 21 years of computer 
experience (repair and upgrade of both software and hardware, 
and computer systems design).  It was also noted that he had 
over two years experience as a classroom instructor.  [The 
Veteran taught computers and math to high school students 
participating in an "upward bound" summer program through 
the University of Maryland.]  The contract counselor 
concluded that the Veteran's job opportunities would be 
greatly enhanced with the help of employment services.  It 
was thought that he may only be in need of a few updated 
computer courses to make himself more marketable.  The 
counselor discussed various avenues to locating employment 
with the Veteran and noted that the Veteran's desires were 
consistent with his interests, aptitudes and abilities.

According to a case note, in June 2004, the Veteran's VA 
counselor spoke with the evaluator who drafted the Computer 
Aptitude Assessment report.  It was noted that the 
evaluator's main concern was that the Veteran's proposed 
occupations (other than teaching) would require using a 
computer monitor about 60 percent of the day.  The following 
day, the Veteran was advised of concerns regarding his 
disability conditions.  The Veteran indicated that he would 
speak to his ophthalmologist.

Three days later the Veteran submitted a statement from his 
private ophthalmologist which indicated that the Veteran 
would have no problem spending 60 percent of his work day on 
the computer.

A January 2005 case note reflects the Veteran's statement 
that he is able to work and does not mind losing the TDIU if 
he were to return to work.  A case note later that month 
reflects the Veteran's comment in regards to entry level work 
that he would make less than he did 13 years ago.

The Board reiterates that the Veteran received his bachelor's 
degree in 1983 under Chapter 31 benefits.  To the extent that 
his service-connected right arm neuropathy and muscle injury 
have increased since then, there is no competent evidence 
that they have worsened to the point that he is unable to 
perform the duties of the occupation for which he previously 
was rehabilitated.  The Board notes the May 2003 VA 
orthopedic examination report which reflects the examiner's 
opinion that the Veteran's working with a mouse would be 
difficult.  The Board points out, however, that the examiner 
did not opine that the Veteran's right arm neuropathy and/or 
muscle injury would preclude employment.  Further, the 
Veteran attributed his difficulty in performing hands-on 
computer work primarily to his eye disability, which the 
Board observes has not worsened, as reflected by the 10 
percent disability rating that has been in effect since 
February 1969.  Moreover, the Veteran's own ophthalmologist 
indicated that he would have no problem spending 60 percent 
of his work day on the computer.  The Board also acknowledges 
that the Veteran has been granted a TDIU.  However, although 
the two service-connected disabilities noted above may have 
worsened, there is no objective evidence that they preclude 
employment, to include the occupation for which he previously 
was rehabilitated.  Moreover, the Veteran indicated that he 
can perform entry level work, but that he would just make 
substantially less than he did at his last job.  

Given the above, the Board also finds that the occupation for 
which he previously was found rehabilitated under Chapter 31 
is not unsuitable on the basis of his specific employment 
handicap and capabilities.  The Board further finds that the 
skills which the Veteran developed during his education are 
still adequate to secure and maintain employment in his 
chosen field.  While additional computer training may be 
desirable, there is no statutory basis mandating that VA pay 
for such training.  In this regard, the Board notes that the 
Veteran lost his last job due to downsizing, not because of 
his service-connected disabilities.  While the Board 
sympathizes with the Veteran in his inability to obtain 
comparable employment in a tight job market, the Board points 
out that the purpose of the Chapter 31 vocational 
rehabilitation program is to provide the assistance necessary 
to enable veterans to obtain and maintain suitable 
employment, and that this goal was met in this case.  The 
record clearly shows that he worked in multiple jobs related 
to the training and education (i.e., business administration 
and computers) provided to him under Chapter 31.  There is no 
objective evidence that the occupation he was trained for is 
unsuitable on the basis of his specific employment handicap 
and capabilities.  In fact, his own ophthalmologist indicated 
that he could spend 60 percent of his day on the computer.  
The Board lastly notes that the Veteran has been offered 
employment services to help him get a job, but so far he has 
declined to pursue this VA service.

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim of entitlement to additional 
vocational rehabilitation benefits and that the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a master's degree, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


